Citation Nr: 1733318	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-11 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to service connection for peripheral neuropathy and carpal tunnel syndrome of the upper extremities, claimed as due to exposure to herbicide agents. 

3. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as due to exposure to herbicide agents. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the record. At such time, the undersigned held the record open for 60 days for the receipt of additional evidence; however, no additional evidence has received. 

The issue of entitlement to service connection for tinnitus has been raised by the record in an October 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is addressed in the REMAND portion of this decision and is REMANDED to the AOJ. 



FINDINGS OF FACT

1. Prior to promulgation of a decision by the Board, the Veteran withdrew, on the record during his October 2016 Board hearing, the issue of entitlement to service connection for peripheral neuropathy and carpal tunnel syndrome of the upper extremities.

2. For the entire appeal period, the Veteran had no worse than Level II hearing acuity in his bilateral ears.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal pertaining to the issue of entitlement to service connection for peripheral neuropathy and carpal tunnel syndrome of the upper extremities by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the issue of entitlement to service connection for peripheral neuropathy and carpal tunnel syndrome of the upper extremities on the record at the October 2016 Board hearing. Consequently, there remain no allegations of errors of fact or law for appellate consideration with regard to such issue. Accordingly, the Board does not have jurisdiction to review the appeal of such issue and it is dismissed.

II. Initial Rating Claim

A.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his bilateral hearing loss from the original grant of service connection. VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). In addition, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). In this case, the Veteran's claim for service connection for his bilateral hearing loss was granted and an initial rating was assigned in the December 2010 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained. The Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered. He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in October 2010 and May 2016 in connection his bilateral hearing loss claim, which fully addressed the rating criteria for the evaluation of bilateral hearing loss. Additionally, both examiners specifically addressed the functional impact of the Veteran's bilateral hearing loss pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007). Furthermore, the Veteran has not alleged that such examinations are inadequate for rating purposes. Rather, he simply contends that his bilateral hearing loss is more severe than is reflected by the currently assigned rating. Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in October 2016. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the October 2016 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected bilateral hearing loss was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497. Additionally, following the hearing the undersigned held the record open for an additional 60 days so that the Veteran could procure and submit additional evidence in support of the claim; however, no such evidence was submitted. Furthermore, there is no indication that any additional evidence relevant to the claim that remains outstanding. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R.§ 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied. Thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Analysis

The Veteran seeks an initial compensable rating for his service-connected bilateral hearing loss as he contends such disability is more severe than is contemplated by the currently assigned rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. 
§ 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

In October 2010, the Veteran underwent a VA audiological examination. At such time, the pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 15, 50, 60, and 55, respectively, in the right ear; and were 20, 45, 60, and 60, respectively, in the left ear. The examiner noted that the pure tone threshold average in the right ear was 45 decibels and the average in the left ear was 46 decibels. Word recognition testing revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear. These audiometry test results equate to Level I hearing in the right and left ears. 38 C.F.R. § 4.85. Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in one ear and Level I hearing in the other ear results in a noncompensable disability rating. 38 C.F.R. § 4.85.

In a November 2015 VA treatment record, the Veteran reported that his family was complaining about his hearing and that he was having difficulty hearing the television. Speech recognition scores were 84 percent in his right ear and 76 percent in his left ear. Additionally, a December 2015 VA treatment record revealed that the Veteran was fitted for hearing aids.

Thereafter, the Veteran was afforded another VA audiological examination in May 2016. At such time, the Veteran reported that his bilateral hearing loss impacted his daily life when people were talking to him softly. The pure tone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 15, 50, 60, and 55, respectively, in the right ear; and were 15, 35, 65, and 60, respectively, in the left ear. The average of such pure tone thresholds in the right ear was 45 decibels and 43.75 decibels in the left ear. Word recognition testing revealed speech recognition ability of 88 percent in the right ear and 90 percent in the left ear. These audiometry test results equate to Level II hearing in the right ear and Level II hearing in the left ear. 38 C.F.R. § 4.85. Applying the percentage ratings for hearing impairment found in Table VII, Level II hearing in one ear and Level II hearing in the other ear results in a noncompensable disability rating. 38 C.F.R. § 4.85.

At the October 2016 hearing, the Veteran stated that his wife and daughter complain about his hearing and that he has a hard time of hearing when he goes out to eat at a restaurant. 

Based upon the foregoing evidence, the Board finds the Veteran is not entitled to an initial compensable rating for his bilateral hearing loss as such disability has not been shown to be severe enough to warrant a compensable rating pursuant to VA's tables for rating hearing loss disabilities. 38 C.F.R. § 4.85.

The Board has also considered the Veteran's service-connected bilateral hearing loss under 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment. However, the audiometric evidence of record does not show that the Veteran's bilateral hearing loss fits the requirements of an unusual pattern of hearing impairment, as pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. Therefore, 38 C.F.R. § 4.86 is not for application in this case.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to possess. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's belief that his bilateral hearing loss is severe enough to justify a compensable rating. Even after considering such contentions, the Board finds that the criteria for a compensable rating are not met. See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted. 

In Doucette v. Shulkin, 28 Vet. App. 366 (2017), the Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  The Veteran has not otherwise described functional effects that are considered exceptional or, that are not otherwise contemplated by the assigned evaluation.  Id.  Thus, his complete disability picture is compensated under the rating schedule.  Further, neither he nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Id. (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his bilateral hearing loss. Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

The appeal pertaining to the issue of entitlement to service connection for peripheral neuropathy and carpal tunnel syndrome of the upper extremities is dismissed.

An initial compensable rating for bilateral hearing loss is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran asserts that he has peripheral neuropathy of the bilateral lower extremities that is related to exposure to herbicide agents during his military service. In this regard, the record reflects that he served in Vietnam from June 1968 to June 1969. Thus, he is presumed to have been exposure to herbicides during service. 

Additionally, VA and private treatment records indicate that the Veteran has a current diagnosis of peripheral neuropathy of the bilateral lower extremities. Specifically, in an August 2009 private treatment record, Dr. M.B. noted the Veteran had intermittent pain his feet over the past several years and that he reported feet pain with muscle cramps, and some urges of moving his legs at night. Based on the clinical presentation, Dr. M.B. noted that the Veteran likely had peripheral neuropathy responsible for his diffuse painful paresthesias and intermittent mild orthostatic symptoms. Dr. M.B. also noted that the Veteran's urges to move his legs with inactivity when he had increased symptoms were suggestive of mild restless leg syndrome that was seen quite often with peripheral polyneuropathy. In September 2009, the Veteran had an EMG done, which showed evidence of chronic motor and sensory peripheral polyneuropathy moderately advanced. At such time, Dr. M.B. noted that a possible etiology of the Veteran's peripheral neuropathy could be due to an autoimmune response from ulcerative colitis. 

Further, a November 2011 VA treatment noted that the Veteran had neuropathy in both of his feet and a December 2011 VA treatment record revealed that the Veteran complained of pain in his right foot and heel, and that he stopped taking Lyrica for his neuropathy and went for anodyne laser treatment at a chiropractor. Furthermore, a July 2012 VA treatment record indicated that the Veteran had intermittent right lower extremity pain down to his foot for a few weeks and an October 2012 VA treatment record noted that the Veteran had numbness/tingling of both of his feet to his ankles from his neuropathy.

In June 2011, the Veteran submitted an article from Mayo Clinic regarding peripheral neuropathy. Such article noted that peripheral neuropathy was caused by nerve damage and could result from such problems as traumatic injuries, infections, metabolic problems, and exposure to toxins. 

During the pendency of this appeal, VA regulations with respect to claims of service connection for peripheral neuropathy for individuals with Vietnam service were amended. Specifically, the definition of peripheral neuropathy for presumptive service connection based on exposure to herbicides was changed from "acute" to "early onset." See 78 Fed. Reg. 54736 (Sept. 6, 2013). Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. Id.

The Board notes that the Veteran has not been afforded a VA examination in connection with his peripheral neuropathy claim. However, in December 2014, a VA physician completed an Agent Orange Peripheral Neuropathy Review Check List. At such time, the physician found that, after a review of the claims file including the Veteran's STRs, there was no evidence of early onset peripheral neuropathy found during the Veteran's Vietnam service and within one year of his last date of exposure. 

At the October 2016 hearing, the Veteran stated that he was not diagnosed with peripheral neuropathy within one year of separating from the military, but that he did not remember much during such time due to heavy drinking. As such, an indication was made that the Veteran could have had symptomatology of peripheral neuropathy, but such could not be confirmed due to his lack of memory. 

While the evidence of record suggests that the Veteran's peripheral neuropathy did not manifest within one year of his last exposure to herbicides, the Board finds that an etiological opinion regarding a direct relationship to service is required and should be addressed on remand. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA opinion regarding the nature and etiology of the Veteran's peripheral neuropathy of the bilateral lower extremities. The electronic claims file and a copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the electronic folders and the Remand have been reviewed. The need for a physical examination of the Veteran is left to the discretion of the clinician selected to write the opinion. If examined, any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. Thereafter, the examiner should answer the following questions:

(A) The examiner should confirm the diagnosis of peripheral neuropathy of the bilateral lower extremities.

(B) The examiner should offer an opinion as to whether the Veteran manifested early onset peripheral neuropathy within one year of his last exposure to herbicides in June 1969? If so, what were the manifestations?

(C) If the examiner offers a negative opinion as to (B), the examiner should offer an opinion as to whether any current peripheral neuropathy disorder is at least as likely as not (50 percent or greater probability) related to the Veteran's military service, to include his presumed herbicide exposure coincident with his service in Vietnam.

The examiner is advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any peripheral neuropathy disorder. 

If the examiner is unable to provide the requested opinion without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving any opinion.

2. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If such claim remains denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


